Title: From George Washington to John Hancock, 17 September 1777
From: Washington, George
To: Hancock, John



Sir,
Yellow Springs [Pa.] Sepr 17th. 1777.

I have been honored with your two favours of yesterday and their inclosures; to which due attention shall be paid.
The enemy seem now to be straining every nerve to accomplish their purpose; but I trust, whatever present success they may have, they will ere long experience a reverse of fortune. If they have four thousand men in the Jersies, it is probable, they have something more serious in view, than a mere diversion. But I am in hopes when General McDougall comes to unite his force with the militia, General Dickenson will be strong enough effectually to make head against them.
Yesterday the enemy moved from Concord by the Edgemont towards the Lancaster road, with evident design to gain our right flank. This obliged us to alter our position and march to this place, from whence, we intend immediately to proceed to Warwick. We suffered much from the severe weather yesterday and last night, being unavoidably separated from our tents and baggage; which not only endangers the health of the men; but has been very injurious to our arms and ammunition. These, when we arrive at Warwick, we shall endeavour as soon as possible to put again into a proper condition; to do which and to refresh the men, are two principal motives for going there. I have the honor to be With much respect Sir Your most Obedt serv⟨t⟩

Go: Washington⟨n⟩

